     Case 3:19-cv-08136-ROS-JZB Document 61 Filed 10/08/20 Page 1 of 2



 1   Kathleen S. Elder, Bar #021763
     Brandi C. Blair, Bar #025944
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7889
     kelder@jshfirm.com
 5   bblair@jshfirm.com
 6   Attorneys for Defendants Wexford Health
     Sources, Inc., Kadyann Cobey, Debra E.
 7   Wagner, Danielle Alderson and Linda
     Alvarez
 8
 9                           UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11   Joanna Newman, personal representative of the      NO. 3:19-cv-08136-ROS-JZB
     Estate of Charles Edward Brown; Jeannie
12   Worden, mother of Charles Edward Brown;            NOTICE OF SERVICE OF
     Charles Wilson Brown, natural father of            DEFENDANTS WEXFORD
13   Charles Edward Brown,                              HEALTH SOURCES, INC.,
                                                        KADYANN COBEY, DEBRA E.
14                                        Plaintiffs,   WAGNER, DANIELLE
                                                        ALDERSON AND LINDA
15                v.                                    ALVAREZ’ AMENDED
                                                        RESPONSE TO NON-UNIFORM
16   Yavapai County, a governmental entity;             INTERROGATORIES
     Sheriff Scott Mascher, in his official capacity
17   as Sheriff of Yavapai County; Wexford Health
     Sources, Inc., a Florida Corporation; Kadyann
18   Cobey and John Doe Cobey, a married couple,
     Debra E. Wagner and John Doe Wagner, a
19   married couple; Danielle Alderson and John
     Doe Alderson, a married couple; Mike
20   Thompson and Jane Doe Thompson, a married
     couple; Linda Alvarez, and John Doe Alvarez,
21   a married couple; John and Jane Does 1-100;
     Black Partnerships 1-10; White Corporations
22   1-10,
23                                      Defendants.
24
                  Defendants Wexford Health Sources, Inc., Kadyann Cobey, Debra E.
25
     Wagner, Danielle Alderson and Linda Alvarez, hereby give notice that they served upon
26
     Plaintiffs via e-mail, its Amended Response to Non-Uniform Interrogatories on
27
     October 8, 2020.
28
     8824981.1
     Case 3:19-cv-08136-ROS-JZB Document 61 Filed 10/08/20 Page 2 of 2



 1
 2                   DATED this 8th day of October 2020.
 3                                                JONES, SKELTON & HOCHULI, P.L.C.
 4
 5                                                By /s/ Kathleen S. Elder
                                                    Kathleen S. Elder
 6                                                  Brandi C. Blair
                                                    40 North Central Avenue, Suite 2700
 7                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendants Wexford Health
 8                                                  Sources, Inc., Kadyann Cobey, Debra E.
                                                    Wagner, Danielle Alderson and Linda
 9                                                  Alvarez
10
                                   CERTIFICATE OF SERVICE
11
                     I hereby certify that on this 8th day of October 2020, I caused the
12
     foregoing document to be filed electronically with the Clerk of Court through the
13
     CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
14
     system.
15
                     I further certify that some of the participants in the case are not registered
16
     CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
17
     participants:
18
19   Sean A. Woods
     Scott Griffiths
20   MILLS + WOODS LAW
     5055 North 12th Street
21   Suite 101
     Phoenix, Arizona 85014
22   Attorneys for Plaintiffs
23   John T. Shoaf
     GUST ROSENFELD P.L.C.
24   One East Washington Street
     Suite 1600
25   Phoenix, Arizona 85004-2553
     Attorneys for Defendant Mike Thompson
26
27
28
     8824981.1                                      2
